Exhibit 10.4

 

Restricted Stock Unit No. [________]

DERMTECH, INC.

Restricted Stock Unit Award Grant Notice

 

Restricted Stock Unit Award Grant under the
DermTech, Inc. 2020 Equity Incentive Plan

 

1.

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Grant Date:

 

 

 

 

 

 

 

3.

 

Maximum Number of Shares underlying

 

 

 

 

Restricted Stock Unit Award:

 

 

 

 

 

 

 

4.

 

Vesting of Award:  This Restricted Stock Unit Award shall vest as follows
provided the Participant is an Employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting date set forth below:

 

 

 

 

 

 

 

Number of Restricted Stock Units

 

Vesting Date

 

The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the DermTech,
Inc. 2020 Equity Incentive Plan and the terms of this Restricted Stock Unit
Award as set forth above.

 

DERMTECH, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Participant

 

 

 

--------------------------------------------------------------------------------

 

Restricted Stock Unit No. [________]

DERMTECH, INC.

Executive Restricted Stock Unit Award Grant Notice

 

Restricted Stock Unit Award Grant under the
DermTech, Inc. 2020 Equity Incentive Plan

 

1.

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Grant Date:

 

 

 

 

 

 

 

3.

 

Maximum Number of Shares underlying

 

 

 

 

Restricted Stock Unit Award:

 

 

 

 

 

 

 

4.

 

Vesting of Award:  This Restricted Stock Unit Award shall vest as follows
provided the Participant is an Employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting date set forth below:

 

 

 

 

 

 

 

Number of Restricted Stock Units

 

Vesting Date

 

Notwithstanding the foregoing, in the event Participant (i) is terminated other
than for Cause (as defined below), death or Disability (as defined in the
DermTech, Inc. 2020 Equity Incentive Plan) or (ii) resigns for Good Reason (as
defined below); in either case during a period beginning three months prior to
and ending 18 months following a Change in Control (as defined below), the
number of Restricted Stock Units that are then unvested shall vest in full upon
such termination or resignation.

“Cause” shall, for purposes of this Executive Restricted Stock Unit Award Grant
Notice and the attached Restricted Stock Unit Agreement, (i) have the meaning
assigned to such term in Participant’s employment agreement, written offer of
employment or other applicable written agreement between the Participant and the
Company or an Affiliate, or (ii) if not defined in such agreement, mean any of
the following: (a) the Participant’s theft, dishonesty, willful misconduct,
breach of fiduciary duty for personal profit, or falsification of the documents
or records of the Company or an Affiliate; (b) the Participant’s material
failure to abide by the code of conduct or other policies (including, without
limitation, policies relating to confidentiality and reasonable workplace
conduct) of the Company or an Affiliate; (c) the Participant’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company or an Affiliate (including, without
limitation, the Participant’s improper use or disclosure of confidential or
proprietary information of the Company or an  Affiliate); (d) any intentional
act by the Participant which has a material detrimental effect on the reputation
or business of the Company or an Affiliate; (e) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from the Company or an Affiliate of, and a reasonable opportunity to
cure, such failure or inability; (f) any material breach

 

 

--------------------------------------------------------------------------------

 

by the Participant of any employment or service agreement between the
Participant and the Company or an Affiliate, which breach is not cured pursuant
to the terms of such agreement; or (g) the Participant’s conviction (including
any plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with the Company or an
Affiliate.

 

“Good Reason” shall, for purposes of this Executive Restricted Stock Unit Award
Grant Notice, (i) have the meaning assigned to such term in Participant’s
employment agreement, written offer of employment or other applicable written
agreement between the Participant and the Company or an Affiliate, or (ii) if
not defined in such agreement, mean the occurrence of any of the following
events or conditions, without Participant’s express written consent: (a) a
material reduction in Participant’s base salary or bonus potential; (b) a
material reduction in Participant’s duties, responsibilities or authority,
including, without limitation, changes in Participant’s reporting structure
resulting from a Change in Control (as defined below); (c) a change in
geographic location at which Participant must perform services that results in
an increase in the one-way commute of Participant by more than 50 miles; or (d)
a successor of the Company does not assume Participant’s employment agreement,
written offer of employment or other similar agreement between the Participant
and the Company or an Affiliate; provided that Participant has provided notice
to the Company of the condition giving rise to “Good Reason” within one hundred
twenty (120) days of Participant’s knowledge of the existence of such condition,
and the Company has not remedied such condition in the thirty (30) days
following such notice.

 

“Change in Control” shall (i) have the meaning assigned to such term in
Participant’s employment agreement, written offer of employment or other
applicable written agreement between the Participant and the Company or an
Affiliate, or (ii) if not defined in such agreement, mean the occurrence of any
of the following events:

 

(a)

Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

 

(b)

Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval; or

2

 

--------------------------------------------------------------------------------

 

 

(c)

Change in Board Composition.  A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the Grant Date, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 

(d)

“Change in Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

The Company and the Participant acknowledge receipt of this Executive Restricted
Stock Unit Award Grant Notice and agree to the terms of the Restricted Stock
Unit Agreement attached hereto and incorporated by reference herein, the
DermTech, Inc. 2020 Equity Incentive Plan and the terms of this Restricted Stock
Unit Award as set forth above.

 

DERMTECH, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Participant

 

 

3

 

--------------------------------------------------------------------------------

 

Restricted Stock Unit No. [________]

DERMTECH, INC.

Non-Employee Director Restricted Stock Unit Award Grant Notice

 

Restricted Stock Unit Award Grant under the
DermTech, Inc. 2020 Equity Incentive Plan

 

1.

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Grant Date:

 

 

 

 

 

 

 

3.

 

Maximum Number of Shares underlying

 

 

 

 

Restricted Stock Unit Award:

 

 

 

 

 

 

 

4.

 

Vesting of Award:  This Restricted Stock Unit Award shall vest as follows
provided the Participant is an Employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting date set forth below:

 

 

 

 

 

 

 

Number of Restricted Stock Units

 

Vesting Date

 

Notwithstanding the foregoing, in the event of a Change in Control (as defined
below) while the Participant is a director of the Company the number of
Restricted Stock Units that are then unvested shall vest in full immediately
prior to the Change in Control (as defined below).

“Change in Control” means the occurrence of any of the following events:

 

(a)

Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

 

(b)

Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or

 

 

--------------------------------------------------------------------------------

 

 

such surviving entity or parent of such corporation, as the case may be,
outstanding immediately after such merger or consolidation; or (B) the sale or
disposition by the Company of all or substantially all of the Company’s assets
in a transaction requiring stockholder approval; or

 

(c)

Change in Board Composition.  A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the Grant Date, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

 

(d)

“Change in Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

The Company and the Participant acknowledge receipt of this Non-Employee
Director Restricted Stock Unit Award Grant Notice and agree to the terms of the
Restricted Stock Unit Agreement attached hereto and incorporated by reference
herein, the DermTech, Inc. 2020 Equity Incentive Plan and the terms of this
Restricted Stock Unit Award as set forth above.

 

DERMTECH, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Participant

 

 

2

 

--------------------------------------------------------------------------------

 

DERMTECH, INC.

RESTRICTED STOCK UNIT AGREEMENT –

INCORPORATED TERMS AND CONDITIONS

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between DermTech, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Restricted Stock Unit
Award Grant Notice (the “Participant”).

WHEREAS, the Company has adopted the DermTech, Inc. 2020 Equity Incentive Plan
(the “Plan”), to promote the interests of the Company by providing an incentive
for Employees, directors and Consultants of the Company and its Affiliates;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, $0.0001 par value per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.Grant of Award.  The Company hereby grants to the Participant an award for the
number of RSUs set forth in the Restricted Stock Unit Award Grant Notice (the
“Award”).  Each RSU represents a contingent entitlement of the Participant to
receive one share of Common Stock, on the terms and conditions and subject to
all the limitations set forth herein and in the Plan, which is incorporated
herein by reference.  The Participant acknowledges receipt of a copy of the
Plan.

2.Vesting of Award.

(a)Subject to the terms and conditions set forth in this Agreement and the Plan,
the Award granted hereby shall vest as set forth in the Restricted Stock Unit
Award Grant Notice and is subject to the other terms and conditions of this
Agreement and the Plan.  On each vesting date set forth in the Restricted Stock
Unit Award Grant Notice, the Participant shall be entitled to receive such
number of shares of Common Stock equivalent to the number of RSUs as set forth
in the Restricted Stock Unit Award Grant Notice provided that the Participant is
employed or providing service to the Company or an Affiliate on such vesting
date.  Such shares of Common Stock shall thereafter be delivered by the Company
to the Participant within five days of the applicable vesting date and in
accordance with this Agreement and the Plan.

 

 

--------------------------------------------------------------------------------

 

(b)Except as otherwise set forth in this Agreement, if the Participant, for any
reason, ceases to be employed by or providing services to the Company or an
Affiliate (the “Termination”) prior to a vesting date set forth in the
Restricted Stock Unit Award Grant Notice, then as of the date on which the
Participant’s employment or service terminates, all unvested RSUs shall
immediately be forfeited to the Company and this Agreement shall terminate and
be of no further force or effect.

3.Prohibitions on Transfer and Sale.  This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar transaction affecting the Company’s securities without receipt of
consideration) shall not be transferable by the Participant otherwise than (i)
by will or by the laws of descent and distribution, or (ii) pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act or the rules
thereunder.  Except as provided in the previous sentence, the shares of Common
Stock to be issued pursuant to this Agreement shall be issued, during the
Participant’s lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant’s guardian or representative).
This Award shall not be assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.  Any attempted transfer, assignment, pledge, hypothecation
or other disposition of this Award or of any rights granted hereunder contrary
to the provisions of this Section 3, or the levy of any attachment or similar
process upon this Award shall be null and void.

4.Adjustments.  The Plan contains provisions covering the treatment of RSUs and
shares of Common Stock in a number of contingencies such as stock splits.
Provisions in the Plan for adjustment with respect to this Award and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

5.Securities Law Compliance.  The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act of 1933, as amended.  The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder.  The Company intends to maintain this registration statement but has
no obligation to do so.  If the registration statement ceases to be effective
for any reason, Participant will not be able to transfer or sell any of the
shares of Common Stock issued to the Participant pursuant to this Agreement
unless exemptions from registration or filings under applicable securities laws
are available.  Furthermore, despite registration, applicable securities laws
may restrict the ability of the Participant to sell his or her Common Stock,
including due to the Participant’s affiliation with the Company. The Company
shall not be obligated to either issue the Common Stock or permit the resale of
any shares of Common Stock if such issuance or resale would violate any
applicable securities law, rule or regulation.

6.Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

2

--------------------------------------------------------------------------------

 

7.Incorporation of the Plan.  The Participant specifically understands and
agrees that the RSUs and the shares of Common Stock to be issued under the Plan
will be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound.  The provisions of the Plan are incorporated herein
by reference.

8.Tax Liability of the Participant and Payment of Taxes.  The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax or other amounts required
to be withheld by the Company by applicable law or regulation. Any taxes or
other amounts due shall be paid, at the option of the Administrator as follows:

(a)through reducing the number of shares of Common Stock entitled to be issued
to the Participant on the applicable vesting date in an amount equal to the
statutory minimum of the Participant’s total tax and other withholding
obligations due and payable by the Company.  Fractional shares will not be
retained to satisfy any portion of the Company’s withholding
obligation.  Accordingly, the Participant agrees that in the event that the
amount of withholding required would result in a fraction of a share being owed,
that amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;

(b)requiring the Participant to deposit with the Company an amount of cash equal
to the amount determined by the Company to be required to be withheld with
respect to the statutory minimum amount of the Participant’s total tax and other
withholding obligations due and payable by the Company or otherwise withholding
from the Participant’s paycheck an amount equal to such amounts due and payable
by the Company; or

(c)if the Company believes that the sale of shares can be made in compliance
with applicable securities laws, authorizing, at a time when the Participant is
not in possession of material nonpublic information, the sale by the Participant
on the applicable vesting date of such number of shares of Common Stock as the
Company instructs a registered broker to sell to satisfy the Company’s
withholding obligation, after deduction of the broker’s commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation.  To the extent the proceeds
of such sale exceed the Company’s withholding obligation the Company agrees to
pay such excess cash to the Participant as soon as practicable.  In addition, if
such sale is not sufficient to pay the Company’s withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any withholding obligation
that is not satisfied by the sale of shares of Common Stock. The Participant
agrees to hold the Company and the broker harmless from all costs, damages or
expenses relating to any such sale.  The Participant acknowledges that the
Company and the broker are under no obligation to arrange for such sale at any
particular price.  In connection with such sale of shares of Common Stock, the
Participant shall execute any such documents requested by the broker in order to
effectuate the sale of shares of Common Stock and payment of the withholding
obligation to the Company.  The Participant acknowledges that this paragraph is
intended to comply with Section 10b5-1(c)(1(i)(B) under the Exchange Act.

3

--------------------------------------------------------------------------------

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

9.Participant Acknowledgements and Authorizations.

The Participant acknowledges the following:

(a)The Company is not by the Plan or this Award obligated to continue the
Participant as an Employee, director or Consultant of the Company or an
Affiliate.

(b)The Plan is discretionary in nature and may be suspended or terminated by the
Company at any time.

(c)The grant of this Award is considered a one-time benefit and does not create
a contractual or other right to receive any other award under the Plan, benefits
in lieu of awards or any other benefits in the future.

(d)The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.

(e)The value of this Award is an extraordinary item of compensation outside of
the scope of the Participant’s employment or consulting contract, if any.  As
such the Award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.  The future value of the shares of Common Stock is unknown and cannot
be predicted with certainty.

(f)The Participant (i) authorizes the Company and each Affiliate and any agent
of the Company or any Affiliate administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of its Affiliates such
information and data as the Company or any such Affiliate shall request in order
to facilitate the grant of the Award and the administration of the Plan; and
(ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

10.Notices.  Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

DermTech, Inc.

11099 N. Torrey Pines Rd., #100

La Jolla, CA 92037

Attention: Chief Financial Officer

4

--------------------------------------------------------------------------------

 

If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice or to such other address or addresses of which notice in the
same manner has previously been given.  Any such notice shall be deemed to have
been given on the earliest of receipt, one business day following delivery by
the sender to a recognized courier service, or three business days following
mailing by registered or certified mail.

11.Assignment and Successors.

(a)This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Participant’s legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

12.Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof.  For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the State of Delaware and agree that such litigation
shall be conducted in the state courts of the State of Delaware or the federal
courts of the United States for the District of Delaware.

13.Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

14.Entire Agreement.  This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

15.Modifications and Amendments; Waivers and Consents.  The terms and provisions
of this Agreement may be modified or amended as provided in the Plan.  Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

5

--------------------------------------------------------------------------------

 

16.Section 409A.  The Award of RSUs evidenced by this Agreement is intended to
be exempt from the nonqualified deferred compensation rules of Section 409A of
the Code as a “short term deferral” (as that term is used in the final
regulations and other guidance issued under Section 409A of the Code, including
Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly. In any event, the Company makes no representations or warranties
and will have no liability to the Participant or to any other person, if any of
the provisions of or payments under this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but that
do not satisfy the requirements of Section 409A of the Code. To the extent not
so exempt, the delivery of shares in respect of the RSUs provided under this
Agreement (and any definitions in this Agreement and in the Restricted Stock
Unit Award Grant Notice governing the Award) will be construed in a manner that
complies with Section 409A and incorporates by reference all required
definitions and payment terms. If this Agreement is not exempt from, and is
therefore deemed to be deferred compensation subject to, Section 409A, and if
Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) as of the date of Participant’s separation
from service (within the meaning of Treasury
Regulations Section 1.409A-1(h)), than the issuance of any shares that would
otherwise be made upon the date of Participant’s separation from service or
within the first six months thereafter will not be made on the originally
scheduled date(s) and will instead be issued in a lump sum on the date that is
six months and one day after the date of Participant’s separation from service,
with the balance of the shares issued thereafter in accordance with the original
issuance schedule, but if and only to the extent that the delay in issuance of
the shares is necessary to avoid the imposition of taxation on Participant in
respect of the shares under Section 409A. Each installment of RSUs that vest is
a “separate payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2). Notwithstanding the above, the Company makes
no representations to Participant regarding the compliance of this Agreement or
the RSUs with Section 409A, and Participant is solely responsible for the
payment of any taxes or penalties arising under Section 409A(a)(1) of the
Internal Revenue Code, or any state law of similar effect, with respect to the
grant or vesting of the RSUs or the delivery of the shares subject to this
Agreement.

17.Data Privacy.  By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of options and the administration of the Plan; (ii) to the extent permitted by
applicable law waives any data privacy rights he or she may have with respect to
such information, and (iii) authorizes the Company and each Affiliate to store
and transmit such information in electronic form for the purposes set forth in
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6